MEMORANDUM **
David E. St. Pierre appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action for failure to comply with court orders. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a district court’s dismissal for failure to comply with court orders and procedural rules, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992), and we affirm.
In dismissing St. Pierre’s original complaint with leave to amend, the district court explained to St. Pierre the infirmities of his complaint and instructed him to file a “short and plain statement” in compliance with Fed.R.Civ.P. 8(a). In response, St. Pierre filed another complaint, similar to the first. In this circumstance, the district court did not abuse its discretion by dismissing St. Pierre’s action, after warning him to comply with court orders and the rules of procedure. See id. at 1260-61 (affirming dismissal of prisoner civil rights action where prisoner failed to *673comply with district court’s order for filing an amended complaint).
The district court properly ordered that one “strike” be assessed against St. Pierre pursuant to the Prison Litigation Reform Act because this action was dismissed for failure to state a claim. See 28 U.S.C. § 1915(g).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.